Citation Nr: 0109721	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  99-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for a left foot 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to March 
1998.  

This matter arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board observes that in his 
substantive appeal, VA Form 9 received in August 1999, the 
veteran requested that he be scheduled to appear at a 
personal hearing at the RO in order that he could present 
testimony in support of his claims for service connection.  
Pursuant to the veteran's request, a personal hearing was 
scheduled in October 1999.  However, the veteran submitted a 
statement indicating that he needed to postpone the hearing, 
and that he would like to have it rescheduled on a date prior 
to December 25, 1999.  In response to the veteran's request 
to reschedule his hearing, the RO sent a letter dated in 
early February 2000, asking that the veteran provide some 
clarification as to the type of hearing he desired.  

The RO's letter contained a statement advising the veteran 
that if he did not respond within 15 days from the date of 
the letter, it would be assumed that he did not desire a 
hearing, and the case would be referred to the Board for 
resolution.  There is no indication of record that the 
veteran ever responded to the RO's February 2000 letter.  
Accordingly, the Board will proceed with its review of the 
veteran's appeal at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been identified and obtained by 
the RO. 

2.  The objective medical evidence fails to show that the 
veteran has a bilateral hearing loss disability for VA 
benefits purposes.  

3.  The objective medical evidence fails to show that the 
veteran has a current disability with respect to his right 
knee for VA benefits purposes.  

4.  Prior to service, the veteran sustained an avulsion 
fracture of the tibial tubercle with complete detachment from 
all tissues as well as a large laceration of the patellar 
tendon and lateral pudendal retinaculum.

5.  The objective medical evidence fails to show that the 
veteran has a current disability with respect to his left 
knee causally related to the veteran's active military 
service.  

6.  The objective medical evidence fails to show that the 
veteran has a current disability with respect to his left 
foot for VA benefits purposes.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

2.  A right knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.201, 3.303 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

3.  A left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

4.  A left foot disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The veteran has filed an appeal with respect to claims for 
service connection for bilateral hearing loss, a bilateral 
knee disorder, and a left foot disorder.  In such cases, the 
VA has a duty to assist the veteran in developing facts which 
are pertinent to such claims.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 112 Vet. App. 477 (1999), withdrawn sub nom, Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that the VA cannot assist in 
the development of a claim that is well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA or "the Act"), or filed before the date 
of enactment, and not yet final as of that date.  See VCAA 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Among the changes in the law brought about by the VCAA, the 
VA has a heightened duty to assist the veteran in developing 
evidence in support of his claims for service connection.  
Such assistance includes identifying and obtaining other 
development such as rating examinations, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claims.  The VA also has a 
heightened duty to provide notice to the veteran of the 
evidence necessary to complete viable claims for service 
connection.  See VCAA 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

With respect to those claims addressed here, the Board finds 
that the VA has provided the veteran with proper notice of 
the type of evidence, medical and otherwise, necessary in 
order to complete his claims for service connection.  Here, 
while the veteran was provided with notice of the type of 
evidence required to establish a "well-grounded" claim, 
which is no longer a valid basis for service connection, see 
VCAA 2000, supra, the basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.  The RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  As noted, the veteran 
requested a personal hearing, but did not respond to the RO's 
request for clarification of his request for a postponement 
of that hearing.  The veteran was afforded a VA rating 
examination which addressed his claimed disabilities, and all 
post-service clinical treatment records have been identified 
and obtained by the RO.  The veteran has also been afforded 
the opportunity to submit additional evidence in support of 
his claims.  The Board concludes, therefore, that the VA has 
complied with its duty to assist the veteran in developing 
evidence in support of his claims.  See generally VCAA 2000.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury that was incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2000).  

II.  Bilateral Hearing Loss

The veteran contends that he incurred bilateral hearing loss 
in service.  Where a veteran served for 90 days or more, and 
an organic disease of the central nervous system, including 
sensorineural hearing loss develops to a degree of 10 percent 
or more within one year from the date of separation from 
service, such disease may be service connected, even though 
there is no evidence of such disease in service.  See 
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  Moreover, in order for hearing loss to be a 
disability for VA benefits purposes, the degree of severity 
of such hearing impairment must fall within the guidelines 
set forth at 38 C.F.R. § 3.385 (2000).  

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory thresholds in any of the 
frequencies (500, 1000, 2000, 3000, or 4000 Hertz (Hz), is 40 
decibels or greater, or where the auditory thresholds for at 
least three of those frequencies is 26 decibels or greater.  
In addition, where speech recognition scores using the 
Maryland CNC Test are less than 94 percent, the impaired 
hearing will be considered to be a disability.  See 38 C.F.R. 
§ 3.385.  

At the time of his enlistment physical examination, the 
veteran underwent an audiological examination in September 
1991.  The results of that examination shows that the 
veteran's puretone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
5
LEFT
35
30
25
40
30

Speech audiometry revealed speech recognition testing was 
apparently not conducted at that time.  A "2" profile was 
listed for hearing and ears.  The veteran underwent a 
subsequent periodic examination in service in August 1993.  
At that time, his puretone thresholds, in decibels were shown 
to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
5
0
0
10
0

As with the previous examination, speech audiometry was not 
conducted.  At the time of his service separation physical 
examination, conducted in September 1997, the veteran 
underwent an additional audiological examination.  He 
reported having sustained hearing loss.  His puretone 
thresholds, in decibels were shown to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
30
15
LEFT
5
5
5
10
0

Speech audiometry testing was not conducted.  

Following his discharge from service, the veteran underwent a 
VA rating examination in July 1998.  The audiological portion 
of the examination shows the veteran's puretone thresholds, 
in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
20
LEFT
10
5
10
15
10

The average puretone threshold in the right ear was 14 
decibels, and in the left ear was 10 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in both the right and left ears.  

The Board has evaluated the foregoing, and concludes that the 
objective medical evidence fails to demonstrate that the 
veteran currently has a hearing loss disability for VA 
benefits purposes.  None of the puretone thresholds are shown 
to exceed 40 decibels, and only at 3000 Hz in the right ear 
did the threshold exceed 20 decibels.  In addition, the 
veteran was not shown to have a speech recognition deficits 
falling within the guidelines as set forth under 38 C.F.R. 
§ 3.385.  Accordingly, the Board finds that no disability as 
defined under 38 C.F.R. § 3.385 has been shown to exist.  
Absent a showing of a present disability with respect to 
bilateral hearing loss, the veteran's appeal with respect to 
that issue must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

The Board recognizes that the veteran reported having 
experienced bilateral hearing loss in service, and that noise 
exposure is generally incidental to service as a military 
policeman.  The Board further acknowledges the veteran's 
assertions regarding his present hearing acuity.  However, on 
objective examination, none of his hearing thresholds at the 
indicated frequencies were great enough to establish the 
presence of a disability for VA benefits purposes.  
Therefore, absent such a showing that he has a hearing loss 
disability with respect to bilateral hearing loss, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection. 

III.  Right Knee

The veteran contends that he incurred a right knee disability 
in service, and that a grant of service connection for such 
disability is therefore warranted.  The veteran's service 
medical records show that prior to entering service, he had 
undergone surgery on both knees.  Prior to service in March 
1990, the veteran had experienced what was characterized as a 
bucket-handle tear of the right medial meniscus for which the 
veteran underwent an arthroscopic partial medial meniscectomy 
in March 1990.  On enlistment examination in April 1991, the 
veteran reported this history and indicated that his right 
knee was back to normal following the surgery.  Physical 
examination in April 1991 including orthopedic examination 
revealed no pertinent abnormalities of the right knee.  The 
veteran did not have any complaints of right knee problems 
during his active service, and treatment for any right knee 
problems was not indicated.  The report of the veteran's 
service separation examination and accompanying orthopedic 
examination was negative for any indication of any right knee 
problems or pathology.  

The report of the July 1998 rating examination shows that the 
veteran did not offer any complaints with respect to his 
right knee.  On examination, the veteran's right knee was 
shown to have what was characterized as a full range of 
motion without any complaints.  X-rays of both knees were 
completely normal without pathology.  The examiner concluded 
with a diagnosis of normal both knees.  

Subsequent VA clinical treatment records dating from November 
through December 1999 fail to disclose any complaints or 
treatment relating to the veteran's knees.  The report of a 
June 2000 rating examination was limited to a discussion of 
the veteran's service-connected back disability.  

The Board has evaluated the foregoing, and concludes that 
absent any showing of any disability relating to the 
veteran's right knee, service connection for a right knee 
disorder is denied.  While the veteran was noted to have 
undergone surgery to remove at least part of the medial 
meniscus in his right knee prior to service, he was not noted 
to have experienced any pathology, complaints, or other 
problems regarding his right knee in service.  The service 
medical records were completely negative for any indication 
of treatment for any right knee problems in service.  The 
report of the veteran's service separation examination fails 
to disclose any right knee problems.  Moreover, the report of 
the June 1998 VA rating examination disclosed that the 
veteran's right knee was completely normal without any 
complaints or pathology.  

The Board finds that in light of the objective medical 
evidence presented, there is no indication of any present 
disability with respect to the right knee for VA benefits 
purposes.  Accordingly, absent such a showing that he 
currently has a current disability with respect to the right 
knee, the Board finds that the preponderance of the evidence 
is against a grant of service connection.  See Brammer, 
supra.  Therefore, the veteran's appeal with respect to his 
claim for service connection for a right knee disorder is 
denied.  

IV.  Left Knee

The veteran contends that his left knee disability was 
aggravated during active military service, and that service 
connection for such disability is therefore warranted.  
Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty where 
there is an increase in a disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) 
(2000).  Further, a veteran who served during a period of war 
or during peacetime after December 31, 1946, is presumed to 
be in sound condition except for defects noted when examined 
and accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service existed before 
service will rebut the presumption.  See 38 U.S.C.A. §§ 1111, 
1137 (West 1991); 38 C.F.R. § 3.304(b) (2000).  

The veteran's service medical records show that prior to his 
entry into active service, he had undergone surgery on his 
left knee.  Specifically, he had sustained an avulsion of the 
left tibial tubercle in February 1982.  February 1982 records 
show that the veteran underwent open reduction with internal 
fixation of the tibial tubercle and repair of the patellar 
tendon after sustaining an avulsion fracture of the tibial 
tubercle with complete detachment from all tissues as well as 
a large laceration of the patellar tendon and lateral 
pudendal retinaculum.  On enlistment orthopedic examination 
in April 1991, the veteran was shown to have had a residual 
scar and some prominence at the left tibial tubercle, but no 
other pathology.  The service medical examiner who performed 
the clinical examination at the time of the veteran's entry 
into service indicated that the surgery had yielded excellent 
results.  While the veteran was serving on active duty, the 
treatment records do not reflect that he had been treated for 
any problems involving the left knee.  The report of the 
service separation examination only disclosed that the 
veteran reported swelling in the left knee after running.  No 
other findings with respect to the left knee, beyond those 
noted above, were indicated.  

The report of the June 1998 rating examination shows that the 
veteran complained that his left knee felt like it was 
swollen on both sides, and he had to use a "knee adapting" 
at times.  The veteran also indicated that he was unable to 
run properly due to recurrent swelling and pain.  The 
examiner noted that "the condition of his left knee was 
present before he joined the military."  On examination, the 
veteran was shown to have good alignment without any swelling 
or deformity.  There was a long anterior surgical scar, and 
the tibial tubercle was prominent but not tender.  Range of 
motion was from 0 to 130 degrees with complaint of pain at 
the extreme of flexion.  Active and passive movements were 
the same, and movement against resistance was good.  McMurray 
and drawer tests were negative.  X-rays of the knees were 
normal.  The examiner concluded with a diagnosis of "normal 
both knees."  

The post-service VA clinical treatment records dating from 
November through December 1999 disclose that in December 
1999, the veteran complained of recurrent pain and swelling 
in his left knee and reported an injury and resulting surgery 
at age 16.  Examination revealed tenderness in the left knee 
and a prominent tibial tubercle.  The diagnoses included 
chronic left knee pain, status postoperative surgery.  
Neither the veteran nor the examiner related the pain to the 
veteran's military service.  The report of a subsequent VA 
rating examination of June 2000 is limited to a discussion 
and assessment of the veteran's service-connected back 
disability.  

The Board has evaluated the foregoing, and concludes that the 
objective medical evidence fails to demonstrate that the 
veteran currently suffers from a left knee disorder that was 
incurred in or aggravated as a result of his active service.  
As noted, the veteran was shown to have injured his left knee 
and undergone surgery several years prior to entering 
service.  He was not shown to have been treated for any 
complaints involving his left knee during service, and the 
only mention of left knee problems is contained in the report 
of his service separation examination in which the veteran 
complained of swelling in his left knee after running.  
Notably, physical examination at the time of the September 
1997 examination revealed only a left knee scar from his 
previous surgery/trauma.

At the time of his June 1998 rating examination, the veteran 
was shown to have from 0 to 130 degrees of range of motion in 
his left knee, with pain at the extreme of range of flexion.  
Under 38 C.F.R. § 4.71, Plate II (2000), normal range of 
motion of the knee is from 0 degrees of extension to 140 
degrees of flexion.  The objective medical evidence shows 
that the veteran was shown to have lost 10 degrees of flexion 
with pain.  No other pathology was indicated, and the 
examiner concluded with a diagnosis of normal both knees.  

The veteran, in his March 1998 application, claimed that his 
left knee had been aggravated during his military service.  
The record is clear that he had a left leg avulsion fracture 
of the tibial tubercle with laceration of the patellar tendon 
and lateral pudendal retinaculum that preexisted service with 
demonstrated scar and prominent tibial tubercle on entrance 
into service.  The presumption of soundness clearly does not 
attach with respect to this aspect of the disability.  The 
veteran does not dispute this.  However, no medical 
professional has related the veteran's complaints of 
recurrent pain and swelling to specific disability and 
particularly to any incident of military service.  The Board 
is also cognizant that the VA examination revealed a 10 
degree loss of flexion with pain.  However, the examiner 
found no underlying pathology as he clearly diagnosed normal 
knees, bilaterally.  Such diagnosis was rendered following a 
thorough clinical and X-ray examination of the veteran's 
knees, and there is nothing to suggest that the examination 
report is in any way inadequate for purposes of establishing 
whether or not the veteran incurred a left knee disorder 
during his active service.  Further, to the extent that the 
December 1999 does contain a diagnosis of chronic left knee 
pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Further, the only association the December 1999 
examiner made to the veteran's chronic left knee pain was to 
the preservice injury and surgery.  The veteran was not 
objectively shown to have any knee complaints or problems 
during his more than 5 years of active service other than on 
separation, and physical examination at that time was 
entirely negative for any abnormal findings other than a left 
knee scar.  

The Board recognizes that the veteran has contended that his 
left knee disorder was aggravated in service, and that he 
cannot now run properly due to his left knee problems.  
However, in the absence of competent medical evidence to 
establish the presence of any current disability incurred in 
military service with respect to the left knee, or evidence 
to show that a preexisting left knee had been permanently 
aggravated in service, the Board must find that the 
preponderance of the evidence is against a grant of service 
connection.  Therefore, the veteran's claim for service 
connection for a left knee disorder must be denied.  

V.  Left Foot

The veteran contends that he sustained an injury to his left 
foot during service, and that he now suffers from residuals 
of that injury.  Service medical records show that in May 
1994, the veteran sustained what was characterized as a 
"crush-type injury" to his left foot with complaints of 
swelling and tenderness.  The treatment records show that the 
veteran had run for some two miles, and that the inflammation 
subsided.  At the time of treatment, the veteran was noted to 
have swelling and redness, and he was noted to experience 
general tenderness and sharp pain on palpation.  His overall 
condition was noted to have improved markedly over the course 
of a month's treatment.  In September 1997, the veteran was 
assessed as having left foot pain secondary to an old 
"crush-type injury."  The treatment record indicated that 
no treatment was needed.  The report of the veteran's service 
separation examination shows that he complained of 
experiencing swelling on the dorsum of the foot, and that the 
foot was painful after running or walking.  However, no 
objective findings were indicated.  

The report of the June 1998 rating examination shows that the 
veteran complained of pain and occasional swelling in his 
left foot which increased when walking or standing.  On 
examination, the left foot appeared normal in all aspects.  
No swelling or deformity was indicated, and there was no 
tenderness.  The veteran was able to walk on tip-toes and 
could stand on his heels.  The ankle pulse was palpable.  X-
rays of the left foot were normal without any showing of any 
residuals of fractures.  The examiner concluded with a 
diagnosis of normal left foot without any residual of trauma.  

The post-service VA clinical treatment records dated in 
November and December 1999 do not disclose treatment for any 
problems related to the left foot.  Likewise, the report of a 
subsequent June 2000 VA rating examination does not include a 
discussion of the veteran's left foot.  No other medical 
evidence pertaining to the veteran's left foot has been 
identified.  

The Board has evaluated the foregoing, and concludes that the 
objective medical evidence fails to demonstrate that the 
veteran currently suffers from a present disability with 
respect to his left foot.  The Board acknowledges that the 
veteran sustained an injury to his left foot in service on at 
least one occasion, but finds that he is not shown to suffer 
from any residuals of that injury falling within the meaning 
of a disability for VA benefits purposes.  While the veteran 
was treated in service for a left foot injury, the notation 
of treatment for such injury was dated in September 1997, at 
which time the veteran had complained of experiencing 
swelling and tenderness in his left foot.  No objective 
findings pertaining to the left foot were included in the 
report of the veteran's service separation examination.  

The examiner who conducted the VA rating examination noted 
the veteran's complaints of pain and swelling, particularly 
after running or standing.  However, no physical symptoms 
were noted, the veteran was not found to have any swelling or 
deformities at the time of the examination, and the examiner 
concluded with a diagnosis of a normal left foot without 
residuals of an injury.  

The Board acknowledges that the veteran has complained of 
experiencing pain and swelling in his left foot.  However, 
even if pain and tenderness were objectively shown, the Board 
observes that that pain, in and of itself, without any 
physical findings, is not a disability for VA purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Accordingly, the Board must conclude that the objective 
medical evidence fails to establish that the veteran 
currently has a present disability with respect to his left 
foot.  Given that he is not shown to have a current left foot 
disability, the veteran's appeal with respect to that issue 
must also be denied.  See Brammer, supra.  

VI. Conclusion

As a lay person, lacking in medical training and expertise, 
the veteran is not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See generally Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims for service connection addressed here, that 
would give rise to reasonable doubt in favor of those claims.  
Therefore, the veteran's claims for service connection for 
bilateral hearing loss, for left and right knee disorders, 
and for a left foot disorder are denied.  



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a left foot disorder is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

